          Case 1:13-cr-00521-RA Document 770 Filed 06/14/21 Page 1 of 4

                                                                    USDC-SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                        DOC#:
SOUTHERN DISTRICT OF NEW YORK                                       DATE FILED: 06/14/2021


 UNITED STATES OF AMERICA,
                                                                 No. 13-CR-521 (RA)
                        v.
                                                                        ORDER
 CARL DAVID STILLWELL,

                             Defendant.


RONNIE ABRAMS, United States District Judge:

       On June 3, 2021, the Court noted its receipt of a letter from Andrea Stillwell concerning

her husband’s medical condition. The Government has submitted the attached response, which it

has partially redacted because it discusses Mr. Stillwell’s personal medication information. The

Clerk of Court is respectfully directed to mail a copy of this order and the attached letter to

Andrea Stillwell at 5507 Reepsville Road, Vale, NC 28168.

SO ORDERED.

 Dated:          June 14, 2021
                 New York, New York
                                                      ________________________________
                                                      Ronnie Abrams
                                                      United States District Judge
          Case 1:13-cr-00521-RA Document 770 Filed 06/14/21 Page 2 of 4
                                          U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007



                                                     June 11, 2021
By Email
The Honorable Ronnie Abrams
United States District Judge
Southern District of New York
New York, New York 10007

       Re:     United States v. Carl David Stillwell, 13 Cr. 521 (RA)

Dear Judge Abrams:

       The Government respectfully submits this letter in response to the Court’s June 3, 2021
Order, which directed the Government to (i) respond to a letter filed by Andrea Stillwell regarding
Carl David Stillwell’s health issues; and (ii) advise the Court whether the Bureau of Prisons is
authorized and willing to provide Mr. Stillwell’s medical records to Ms. Stillwell. 1

        With respect to the latter question, the Bureau of Prisons advises that Ms. Stillwell can
obtain the medical records by submitting a request under the Freedom of Information Act, along
with a medical release from Mr. Stillwell. 2 Additional information is located at:
https://www.bop.gov/foia/

        Next, Ms. Stillwell raises concerns regarding certain medical conditions she has learned of
“from my communications with Carl.” (Stillwell Ltr. at 1). By way of background, Ms. Stillwell
last raised concerns related to Mr. Stillwell’s medical care in 2019, which the Government
addressed through periodic update letters, filed under seal. The Government has obtained Mr.
Stillwell’s medical records from the BOP, and reviewed those records from the time of the
Government’s last response to Ms. Stillwell’s concerns in 2019 through the present. A review of
those records, which the Government has provided to Mr. Stillwell’s counsel, and will provide to


1
  Given the discussion of Mr. Stillwell’s personal medical information, the Government
respectfully submits that this letter be filed under seal. The Government has enclosed a proposed
redacted version of this letter, which the Government intends to file publicly and send to Ms.
Stillwell with the Court’s approval.
2
  Given this policy, the Government believes that it would be appropriate for the BOP to provide
the medical records to Ms. Stillwell upon her provision of a medical release from Mr. Stillwell,
rather than the Government or Mr. Stillwell’s counsel circumventing that established procedure
by providing the records directly to Ms. Stillwell, without a medical release.
          Case 1:13-cr-00521-RA Document 770 Filed 06/14/21 Page 3 of 4
Hon. Ronnie Abrams                                                                         Page 2
June 11, 2021

the Court upon request, shows that Mr. Stillwell continues to receive regular and appropriate
medical care.

       Specifically, Mr. Stillwell is receiving regular care and medical management and treatment
for
          Case 1:13-cr-00521-RA Document 770 Filed 06/14/21 Page 4 of 4
Hon. Ronnie Abrams                                                                     Page 3
June 11, 2021

                                                                                       The
Government stands ready to confer with USP Terre Haute should the Court have any additional
questions.

                                                   Respectfully submitted,

                                                   AUDREY STRAUSS
                                                   United States Attorney

                                             By:                  /s/
                                                   Emil J. Bove III
                                                   Rebekah Donaleski
                                                   Assistant United States Attorneys
                                                   (212) 637-2444/2423

Cc:    Robert W. Ray, Esq.
       (Via ECF and Email)

       Andrea Stillwell
       (Redacted, Public Version, by Mail)
